Application by the appellant for a writ of error coram nobis to vacate, on the *502ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 19, 1995 (People v Kennedy, 216 AD2d 491), affirming a judgment of the Supreme Court, Queens County, rendered September 8, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Thompson, Sullivan and Joy, JJ., concur.